t c memo united_states tax_court francis g laguaite petitioner v commissioner of internal revenue respondent docket no filed date francis g laguaite pro_se gwendolyn c walker for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the sole issue for our consideration is whether ' respondent concedes that petitioner properly included dollar_figure in pension income in his taxable_year federal_income_tax return in addition respondent determined that petitioner’s continued dollar_figure that petitioner received upon termination from his former employer is excludable from petitioner’s gross_income pursuant to sec_104 we hold that it is not findings_of_fact the parties have stipulated some of the facts which are incorporated in our findings by this reference petitioner resided in stone mountain georgia when he filed his petition on date petitioner received a phone call from his employer of years air products and chemicals inc apc informing him that he was to be terminated petitioner wa sec_55 years old at the time on or about date apc sent petitioner an unexecuted agreement and general release form the release the release stated that petitioner would receive a cash termination_payment equivalent to two weeks’ base pay for each year and partial year of completed continuous service with the company in consideration of petitioner’s execution of the release the release stated that petitioner agrees to continued dividend income should be increased by dollar_figure petitioner has not addressed this issue and we deem him to have conceded it unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure release and settle any and all manner of suits actions causes of action damages and claims known and unknown that he has or may have against apc the release stated that it includes but is not limited to claims arising under federal state and local laws including those prohibiting employment discrimination or claims growing out of any legal restrictions on the company’s rights to terminate its employees including but not limited to the rehabilitation act of the age discrimination in employment act of title vii of the civil rights act of the civil rights act of the americans with disabilities act and the employee retirement income security act on date petitioner sent apc a letter demanding severance_pay and asserting that his right thereto was not conditional on the execution of any release on date apc responded by letter stating one of the eligibility criteria for severance_pay is the execution of a release generally in the form presented to you the letter requested that petitioner notify apc if he wished to suggest modifications to the release by letter dated date petitioner asserted that apc’s failure to pay him severance_pay would constitute common_law fraud by letter dated date petitioner asserted to apc that he was the victim of age discrimination apc did not respond to these letters after consulting a number of attorneys on date petitioner signed the release and received from apc severance_pay of dollar_figure based on years_of_service and salary apc reported the payment as taxable_income to petitioner and withheld federal income taxes on his federal_income_tax return petitioner excluded the severance_pay from his taxable_income but disclosed his position that the payment was not taxable because he believed it was based upon tort or tort type rights opinion except as otherwise provided gross_income includes income from all sources see sec_61 glenshaw glass co v 348_us_426 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness under the applicable regulations the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort- type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs for damages to be excludable under sec_104 a taxpayer must show the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see 515_us_323 where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement governs the excludability of the damages under sec_104 see 504_us_229 the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir assuming that petitioner may have had a potential tort type claim for emotional distress or other injuries resulting from his involuntary termination of employment the crucial question is whether he received the dollar_figure payment on account of personal injuries or sickness where as here the settlement agreement does not expressly state the purpose for which payment was made the most important factor is the payor’s intent see 349_f2d_610 10th cir affg tcmemo_1964_33 the evidence does not indicate that apc intended to compensate petitioner for personal injuries to the contrary the release as well as correspondence between apc and petitioner indicates that both apc and petitioner regarded the payment in question as severance_pay neither the mode of calculating the payment based on petitioner’s years_of_service and salary nor the circumstances under which it was offered to petitioner before he had made known to apc any claim of personal injury suggest that apc intended to make the payment on account of any personal injury to petitioner see phillips v commissioner tcmemo_1997_336 the release form appears to be a standardized document which is in itself indicative that the payment was not on account of personal injuries see gajda v commissioner tcmemo_1997_345 affd 158_f3d_802 5th cir although petitioner was offered the opportunity to suggest modifications to the release form he did not do so consequently we discern no alteration in apc’s intent in making the payment from the time it set out the payment criteria in the release form until it made payment to petitioner according to those criteria the release contains no mention of any particular claims by petitioner against apc but rather refers comprehensively to petitioner’s release of any and all claims known and unknown including claims arising under federal state and local laws specifying by way of example inter alia claims under the age discrimination in employment act for which damages received are not excludable under sec_104 see commissioner v schleier supra because the release allocates no part of the payment to claims of tort or tort type damages and in the absence of facts upon which petitioner could rely to prove such an allocation the entire payment is presumptively includable in gross_income see 35_f3d_93 2d cir sherman v commissioner tcmemo_1999_202 gajda v commissioner supra in sum while we do not question that petitioner’s involuntary termination of employment may have caused him anguish the evidence does not indicate that apc made the payment in question to compensate him for personal injury rather we conclude that the payment represented severance_pay which is not excludable from income see phillips v commissioner supra to reflect the foregoing and the parties’ concessions decision will be entered under rule
